DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.  Specifically, the prior art fails to disclose the claimed antenna sub-array configuration wherein an array of antenna elements is arranged into two or more sub-arrays with a spacing between adjacent ones of the antenna elements of one of the two or more sub-arrays being different than a spacing between adjacent ones of the antenna elements of at least one other of the two or more sub-arrays;
And receiving reflected signals at the two or more sub-arrays resulting from transmitting transmit signals from the antenna elements of the two or more sub-arrays
The prior art discloses several embodiments of plural subarrays for transmission and reception of a reflected transmitted signal.  In the prior art the plural sub arrays are arranged with regular spacing between respective elements equal to adjacent subarray element spacing.  
For example, Lim (US 10629998) discloses plural receiving subarrays for receiving a reflected transmitted signal from a transmitting subarray.  Amadjikpe (US 2019/0324136) discloses a similar arrangement in which receive and transmit subarrays have same element spacing for each subarray while the transmit spacing is different from the receiver spacing. 
Similarly, Alenjung (US 2017/0139042) discloses transmitting and receiving arrays embodied as sparse planar arrays wherein the antenna element spacing of the transmit array is different from the antenna element spacing of the receiver array. 

The prior art does not disclose two or more subarrays both capable of transmitting and receiving and having spacing between adjacent ones of the antenna elements of one of the two or more sub-arrays being different than a spacing between adjacent ones of the antenna elements of at least one other of the two or more sub-arrays.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468. The examiner can normally be reached Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M BYTHROW/Primary Examiner, Art Unit 3648